Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	With respect to the claim objection, applicant canceled claim 2 filed on 12/22/2021, which makes the claim objection moot. Therefore the claim objection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-6, and 8 are indicated. 
Reference Roy is the closest prior art. Roy teaches a method for making a structure, comprising applying an electrical resistance between two components, and applying a cladding of metal material above the resistance welding spot by additive manufacturing. However, Roy does not teach or suggest the limitation “wherein said applying the cladding of metal material by utilizing additive manufacturing technology comprises a first step of applying a coarse base cladding and a second step of applying a fine cladding; and wherein the second step of applying the fine cladding includes a distribution of stiffening micro-ribs above the base cladding” in claim 1.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation to modify reference Roy with other references to meet every limitation in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRIS Q LIU/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761